Citation Nr: 1707237	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  13-16 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to VA benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.

2.  Entitlement to an effective date earlier than June 8, 2012 for the grant of nonservice-connected pension benefits.

3.  Entitlement to an effective date earlier than June 8, 2012 for the grant VA benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.

4.  Entitlement to the payment of nonservice-connected pension benefits at a higher rate.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1974 to April 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and April 2013 rating decisions from the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction of this matter was transferred to the VA Regional Office (RO) in Oakland, California.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an earlier effective date for the grant of VA benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18 years and for the grant of nonservice-connected pension benefits and entitlement to the payment of nonservice-connected benefits at a higher rate are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2013, VA issued a decision granting VA benefits for the Veteran's son T.J.G. on the basis of permanent incapacity for self-support effective June 8, 2012.



CONCLUSION OF LAW

There being no justiciable case or controversy, the Veteran's claim of entitlement to VA benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18 years is dismissed.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran sought VA benefits for his son, T.J.G., on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.  The Veteran's claim was initially denied in an August 2012 rating decision and he submitted a Notice of Disagreement in November 2012.

In an April 2013 rating decision issued during the pendency of the appeal, the Pension Management Center granted VA benefits on the basis of permanent incapacity for self-support for T.J.G., effective June 8, 2012.  The Veteran was notified of this decision by way of letter sent in May 2013.  Thus, the benefit sought on appeal is already in effect, and the Veteran's appeal with regard to this issue is moot.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).


ORDER

There being no justiciable case or controversy, the appeal with regard to the claim of entitlement to VA benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18 years is dismissed.


REMAND

In an October 1996 rating decision, the RO denied the Veteran's claim for nonservice-connected pension benefits.  The Veteran was notified of the determination and of his appellate rights, but did not appeal.  On June 8, 2012, VA received his application to reopen his claim of entitlement to a nonservice-connected pension.  In August 2012, the Pension Management Center issued a rating decision granting entitlement to nonservice-connected pension benefits and special monthly pension based on the need for aid and attendance effective June 8, 2012.

If a claimant does not file a timely notice of disagreement within one year of receiving notice of the determination, the decision becomes final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2016).  An unappealed rating decision, however, only becomes final in the absence of clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2016).  

In a September 2014 written statement, the Veteran alleged CUE in the October 1996 rating decision denying entitlement nonservice-connected pension benefits.  Specifically, the Veteran alleges that he was granted pension benefits because he was in receipt of Social Security Disability benefits for a total and permanent disability, and that the evidence of record at the time of the October 1996 rating decision showed that he was in receipt of Social Security Disability benefits at that time as well.  To date, the RO has not considered whether its unappealed October 1996 rating decision contained CUE as the Veteran contends.  

Under the law, the effective date for a grant of pension benefits on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q) (2), (r).  As such, in the absence of CUE, the RO assigned the earliest possible effective date for its grant of the reopened claim.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); see also Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  If, however, VA determines that the earlier decision was clearly and unmistakably erroneous, the prior decision will be reversed or amended, and for the purposes of authorizing benefits, the rating or adjudicative decision that constitutes a reversal of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2016).  
The Veteran's challenge to the October 1996 rating decision is thus inextricably intertwined with the claim of entitlement to an earlier effective date for the grant of nonservice-connected pension benefits because finality presumes the absence of CUE, i.e., if a prior adjudication contains CUE, it did not become final.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board finds it necessary to defer consideration of the currently perfected earlier effective date claim until the RO adjudicates, in the first instance, the Veteran's CUE challenge.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); see also Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  

The Veteran's appeal with regard to the remaining issues must also be remanded for the issuance of a Statement of the Case (SOC).  As noted above, in August 2012, the Pension Management Center issued a rating decision granting entitlement to nonservice-connected pension benefits and special monthly pension based on the need for aid and attendance effective June 8, 2012.  In November 2012, the Veteran submitted a Notice of Disagreement (NOD) with the August 2012, challenging not only the effective date assigned by also seeking the payment of pension at "a higher rate."  Additionally, VA benefits were granted for T.J.G. on the basis of permanent incapacity for self-support prior to attaining the age of 18 years in an April 2013 rating decision.  In a June 2013 substantive appeal VA Form 9, received by VA within one year of the April 2013 rating decision, the Veteran noted his disagreement with the June 8, 2012 effective date assigned for the grant of this benefit.  The RO has not issued a SOC with regard to these issues.  As such, these issues must be remanded for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the issue of clear and unmistakable error in the October 1996 rating decision denying entitlement to nonservice-connected pension benefits.    

2.  Issue to the Veteran and his representative a SOC regarding the issue of entitlement to an effective date earlier than June 8, 2012 for the grant of VA benefits for T.J.G. on the basis of permanent incapacity for self-support prior to attaining the age of 18 years and the issue of entitlement to the payment of nonservice-connected pension benefits at a higher rate.  The Veteran and his representative should be advised of the requirements to timely perfect an appeal.  

3.  Then reconsider the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the matter is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


